DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/26/2022 has been entered. Claims 1,2 and 5-6 have been amended. No Claim has been canceled in this amendment. New Claims 17-20 have been added in this amendment. Claims 1-20 are still pending in this application, with claims 1,5,9 and 13 being independent.

Response to Arguments
Applicant's arguments with respect to objections for the disclosure have been considered and are persuasive. Therefore, the objections are withdrawn.
Applicant' s arguments with respect to rejection of Claims 1,5,9 and 13 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection for the newly added limitation.
1.	Applicant's arguments filed on 07/26/2022 on page 11
of applicant's remark regarding Claims 1,5,9,13, the applicant argues that Luo does not disclose the starting RB index of a PRACH RO is determined based on the lowest RB index of two different RB sets.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Luo discloses resource block (i.e. RB set) in a resource grid (i.e. BWP). The BWP contains multiple resource blocks which are contiguous (Luo Para[0009]). The resource block includes subcarriers which makes multiple available resource elements, thus one resource block is a set (Luo Para[0011]). Luo discloses the use of the lowest numbered resource block (i.e. first RB set) in a resource grid which includes PRACH occasions and lowest numbered subcarrier of the lowest numbered RB (i.e. second set)) to determine the starting RB index (Luo Para[0148-149]). The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 2-4 and 17 are rejected based upon same motivation and rationale used for claim 1.

The dependent claims 6-8 and 18 are rejected based upon same motivation and rationale used for claim 5.
The dependent claims 10-12 and 19 are rejected based upon same motivation and rationale used for claim 9.
The dependent claims 14-16 and 20 are rejected based upon same motivation and rationale used for claim 13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claims 17-20, the claims recite to use the combination of (i) and (iii) to determine a starting RB index of the specific RO when a length of a preamble sequence for the PRACH is 571 or 1151 and not use combination of (i) and (iii) to determine a starting RB index of the specific RO when a length of a preamble sequence for the PRACH is 139 or 839. Both of the use cases lack proper written description. Applicant has not provided any disclosure as to how these combinations are implemented for different preamble length. The specification does not disclose as to how (i) and (iii) are used in each different situations. Applicant has not described in the specification as to how this determination of starting RB index is performed in such a way as to reasonable convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o).
The original specification {paragraphs:223,331) states that long and short RACH format can be used. The short RACH format is composed of 139-length preamble and long RACH format is composed of 839 sequence. It also discloses that when SCS of PRACH is 30Khz, a length-571 sequence may be used as preambles and when SCS is 15 Khz, a length of 1151 sequence is used as preambles. The specification does not explicitly disclose the use of a combination of (i) and (iii) for different RACH formats or different SCSs. A review of the specification failed to find explicit support for such a combination.
A prior art rejection has not been applied because the specification fails to provide written description disclosure and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired and claims are vague and indefinite. No meaningful search can be performed at this time. However, any subsequently presented claims, in definite form will be subject to rejection on art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. WO 2019/050316, hereinafter referred to as “Xiong”) in view of LUO et al. (US 2021/0250986 Al, hereinafter referred to as “Luo”) and further in view of ZHU (US 2021/0282149 Al, hereinafter referred to as “Zhu”).
	
Regarding claims 1,5,9 and 13, Xiong discloses a method for transmitting and receiving signals by a user equipment (UE) (Xiong Fig.1 Ref:120 A terminal (i.e. UE) in the wireless system) and a method for transmitting and receiving signals by a base station (Xiong Fig.1 Ref:110 A base station in the wireless system) operating in a wireless communication system (Xiong Fig.1 The wireless system), the method comprising: transmitting a physical random access channel (PRACH) (Xiong Fig.5 Ref:Step1 The UE sends a preamble (i.e. PRACH) to the base station); and receiving a random access response (RAR) based on the PRACH (Xiong Fig.5 Ref:Step2 The UE receives an RAR from the base station), wherein the PRACH is transmitted on a specific random access channel (RACH) occasion (RO) among a plurality of ROs (Xiong Fig.8 Ref:820-830 Para[203] The UE determines a random access resource and the corresponding occasion (i.e. specific RO) and sends the PRACH. multiple ROs in BWP#3, see Fig.9). 
Xiong does not explicitly disclose wherein a starting Resource Block (RB) index of the specific RO is determined based on (i) a lowest RB index of a first RB set among uplink RB sets including the specific RO, (ii) a starting RB index of an RO positioned at a lowest frequency among the plurality of ROs, and (iii) a lowest RB index of a second RB set among the uplink RB sets including the RO positioned at the lowest frequency.
However, Luo from the same field of invention discloses wherein a starting Resource Block (RB) index of the specific RO (Luo Fig.4 Ref:403 Para[0148-149] The lowest numbered subcarrier location (i.e. starting RB index) is determined by the UE for a PRACH RO. The position of the first RB of an RO is determined with respect to the first RB of the initial or active BWP) is determined based on (i) a lowest RB index of a first RB set among uplink RB sets including the specific RO (Luo Fig.4 Ref:403 Para[0148-149] The PRACH signal generation formula uses the lowest numbered (i.e. first RB set) resource block (i.e. lowest RB index) in a resource grid (i.e. RB set of uplink BWP) which includes PRACH occasions. The BWP contains multiple RB sets), (ii) a starting RB index of an RO positioned at a lowest frequency among the plurality of ROs (Luo Fig.4 Ref:403 Para[0148-149] The used offset includes lowest numbered subcarrier (i.e. lowest frequency) of the lowest numbered RB (i.e. RB index of the lowest frequency RO)), and (iii) a lowest RB index of a RB set among the uplink RB sets including the RO positioned at the lowest frequency (Luo Fig.4 Ref:403 Para[0148-149] The offset of the lowest numbered RB of the lowest frequency PRACH occasion (i.e. second set) with respect to the lowest numbered subcarrier of the lowest numbered resource block (i.e. lowest RB index) of the resource grid (i.e. uplink BWP) is used. The position of the first RB of a RO is determined with respect to the first RB of the initial or active BWP).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xiong to have the feature of “wherein a starting Resource Block (RB) index of the specific RO is determined based on (i) a lowest RB index of a RB set among uplink sets including the specific RO, (ii) a starting RB index of an RO positioned at a lowest frequency among the plurality of ROs, and (iii) a lowest RB index of a RB set among the uplink sets including the RO positioned at the lowest frequency” as taught by Luo. The suggestion/motivation would have been to accurately position the location of a PRACH transmission occasion (Luo Para[0060]).
Xiong in view of Luo does not explicitly disclose wherein each of the uplink RB sets is a contiguous set of RBs in a shared spectrum.
However, Zhu from the same field of invention discloses wherein each of the uplink RB sets is a contiguous set of RBs in a shared spectrum (Zhu Para[0176] The BWP (i.e. uplink RB set) for unlicensed carriers (i.e. shared spectrum) contains continuous resources (i.e. RB sets)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Xiong and Luo to have the feature of “wherein each of the uplink RB sets is a contiguous set of RBs in a shared spectrum” as taught by Zhu. The suggestion/motivation would have been to efficiently utilize unlicensed carrier to meet business requirements such as large bandwidth (Zhu Para[0002]).

Specifically for claim 5, Xiong discloses the UE that includes a transceiver (Xiong Fig.3 Ref:310 The communication interface (transceiver)), a processor (Xiong Fig.18 Ref:1810 Para[270] The processor) and memory (Xiong Fig.18 Ref:1820 Para[270] The memory).
Specifically for claim 13, Xiong discloses the BS that includes a transceiver (Xiong Fig.2 Ref:210 The communication interface (transceiver)), a processor (Xiong Fig.18 Ref:1810 Para[270] The processor) and memory (Xiong Fig.18 Ref:1820 Para[270] The memory).

Regarding claims 2,6,10 and 14, Xiong in view of Luo and Zhu discloses the methods, the UE and the base station as explained above for Claim 1. Xiong further discloses  wherein the plurality of ROs is included in the uplink RB sets, respectively, one for each of the uplink RB sets (Xiong Fig.9 Para[240] Each BWP contains multiple RACH occasions and each RO contains multiple PRBs).
Regarding claims 3,7,11 and 15, Xiong in view of Luo and Zhu discloses the methods, the UE and the base station as explained above for Claim 1. Xiong further discloses wherein the uplink RB sets are included in an uplink active Bandwidth Part (BWP), and wherein the uplink active BWP includes an intra-cell guard RB (Xiong Fig.9 Para[241,243] The PRBs in the BWP. The “Y” number of PRBs (i.e. intra-cell guard RB) between each RO).
Regarding claims 4,8,12 and 16, Xiong in view of Luo and Zhu discloses the methods, the UE and the base station as explained above for Claim 1. Xiong further discloses wherein a number of the ROs and a number of the uplink RB sets are configured independently (Xiong Para[195,201,220] The PRB index (i.e. for each RO), frequency offset and bandwidth (i.e. number of PRBs) are indicated separately to the UE).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	Foreign Patent Publication No. WO2021015534 to Oh

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415    

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415